Name: Commission Regulation (EEC) No 563/87 of 26 February 1987 fixing the premiums to be added to the import levies on cereals, flour and malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 87 Official Journal of the European Communities No L 57/11 COMMISSION REGULATION (EEC) No 563/87 of 26 February 1987 fixing the premiums to be added to the import levies on cereals , flour and malt these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 25 February 1987 ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 15 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the premiums to be added to the levies on cereals and malt were fixed by Commission Regulation (EEC) No 201 1 /86 (4) and subsequent amending Regula ­ tions ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of Article 1 1 . The premiums referred to in Article 15 of Regula ­ tion (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt originating in Portugal shall be zero . 2 . The premiums referred to in Article 15 of Regula ­ tion (EEC) No 2727/75 to be added to the import levies fixed in advance in respect of cereals and malt originating in third countries shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 27 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986," p. 29 . (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4 OJ No L 173, 1 . 7 . 1986, p. 4 . No L 57/ 12 Official Journal of the European Communities 27. 2. 87 ANNEX to the Commission Regulation of 26 February 1987 fixing the premiums to be added to the import levies on cereals , flour and malt from third countries A. Cereals and flour (ECU/tonne) CCT heading No Description Current 2 1st period 3 2nd period 4 3rd period 5 10.01 B I Common wheat, and meslin 0 0 0 0 10.01 B II Durum wheat 0 0 0 0 10.02 Rye 0 0 0 0 10.03 Barley 0 0 0 0 10.04 Oats 0 0 0 0 10.05 B Maize, other than hybrid maize for sowing 0 0 0 0 10.07 A Buckwheat 0 0 0 0 10.07 B Millet 0 0 0 0 10.07 C II Grain sorghum, other than hybrid sorghum for sowing 0 0 0 0,55 10.07 D Other cereals 0 0 0 0 11.01 A Wheat or meslin flour 0 0 0 0 B. Malt (ECU/tonne) CCT heading No Description Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 1 .07 A I a) 11.07 A lb) 11.07 A II a) 11.07 A II b) 11.07 B Unroasted malt, obtained from wheat, in the form of flour Unroasted malt, obtained from wheat, other than in the form of flour Unroasted malt, other than that obtained from wheat, in the form of flour Unroasted malt, other than that obtained from wheat, other than in the form of flour Roasted malt 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0